DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 5, 2021.  As directed by the amendment: claims 31, 34 and 37 have been amended, claims 1-30 have been cancelled, and claims 41-50 have been added.  Thus, claims 31-50 are presently pending in this application.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 47 wherein the tab wraps around the body part of the patient at least once must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31, 34-37 and 39-40 rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (Abraham), US 4,669,458.
Regarding claim 31, Abraham discloses a dressing for securing and protection of an intravenous (IV) assembly (needle holder 10, col. 2 line 38, and shown in Figs. 1-2), the dressing comprising: a unitary body (flat base 12 and window 14, col. 2 lines 38-39, as shown in Fig. 5) comprising: a longitudinally extending (longitudinal direction, see annotated Fig. 2 below) sheet (flat base 12, col. 2 line 38) of non-rigid material (1/16 inch “white foam” crosslinked polyethylene material, col. 2 lines 40-41, and see Fig. 6) comprising a window (window 14, col. 2 lines 38-39), wherein a first adhesive substance (adhesive layer 20, col. 2 line 44) is disposed on a surface of the longitudinally extending sheet (bottom portions, col. 2 line 45); and, a laterally extending tab (wing 18, col. 2 line 42) of non-rigid material (1/16 inch “white foam” crosslinked polyethylene material, col. 2 lines 40-41, and see Fig. 6) extending from, and integrally formed with, the longitudinally extending sheet (Figs. 1-2), wherein a second adhesive substance (adhesive layer 20, col. 2 line 44) is disposed on a surface of the laterally extending tab (bottom portions, col. 2 line 45), and the laterally extending tab is disposed at a distal end (distal end is the end having wings 18 and 18’ as shown in Figs. 1-2) of the unitary body; and, a laterally extending (see annotated Fig. 2 below) fastening strip (wing 18’, col. 2 line 42) of non-rigid material (1/16 inch “white foam” crosslinked polyethylene material, col. 2 lines 40-41, and see Fig. 6) fixedly coupled to the unitary body (Figs. 1-2), disposed at the distal end of the unitary body (Figs. 1-2), and aligned with the laterally extending tab along a common lateral axis (lateral axis, see annotated Fig. 2 below), such that the laterally extending tab and the laterally extending fastening strip extend laterally away from one another (Figs. 1-2), wherein, in use, the dressing is configured such that: the first adhesive substance adhesively couples the longitudinally 

    PNG
    media_image1.png
    762
    663
    media_image1.png
    Greyscale

The above embodiment of Abraham does not explicitly teach that the laterally extending fastening strip is configured to wrap around the body part of the patient to securingly couple at least a portion of the IV tube to the body part of the patient so as to resist radial movement of the IV tube relative to the body part of the patient, while, the IV assembly and injection site are at least partially externally visible through the window.
However, Abraham teaches that wings 18 and 18’ could be replaced with elongate tapes (a strip of cloth, paper, or plastic with an adhesive surface, used for sealing, binding, or attaching items together) having Velco (hook and loop fasteners) on the end portions which could extend around the hand and be secured together to retain the IV holder in place, col. 4 lines 43-47.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the wing 18’ of Abraham with elongate tape having hook and loop fasteners on the end portion as taught by Abraham which are fully capable of wrapping around the body part of the patient to securingly couple at least a portion of the IV tube to the body part of the patient so as to resist radial movement of the IV tube relative to the body part of the patient, while, the IV assembly and injection site are at least partially externally visible through the window for the purpose of extending elongate tape around a limb and then securing the ends to each to retain the IV device in place, as taught by Abraham, col. 4 lines 43-47.
Regarding claim 34, Abraham teaches the dressing of claim 31, wherein in operation, the dressing is further configured such that the laterally extending tab is adhesively attached to itself while being wrapped around the IV tube (the wing 18 of Abraham is fully capable of adhesively attaching to itself while being wrapped around the IV tube by bending the wing 18 180º).  
Regarding claim 35, 
Regarding claim 36, Abraham teaches the dressing of claim 31, wherein the laterally extending tab is hingedly coupled with the longitudinally extending sheet (wing 18 can be rotated into and out of the plane of the sheet while the sheet remains stationary).
Regarding claim 37, Abraham discloses a dressing for securing and protection of an intravenous (IV) assembly (claim limitation mapped as above for claim 31 unless otherwise noted below), the dressing comprising: a unitary body comprising: a longitudinally extending sheet (105) of non-rigid material comprising a window, wherein a first adhesive means (adhesive layer 20, col. 2 line 44) is disposed on a surface of the longitudinally extending sheet; and, a laterally extending tab (115) of non-rigid material extending from, and integrally formed with, the longitudinally extending sheet, wherein a second adhesive means (adhesive layer 20, col. 2 line 44) is disposed on a surface of the laterally extending tab, and the laterally extending tab is disposed at a distal end of the unitary body; and, a laterally extending fastening strip (120) of non-rigid material fixedly coupled to the unitary body, disposed at the distal end of the unitary body, and aligned with the laterally extending tab along a common lateral axis, such that the laterally extending tab and the laterally extending fastening strip extend laterally away from one another, wherein, in use, the dressing is configured such that: the first adhesive means adhesively couples the longitudinally extending sheet to a skin surface of a patient to at least partially cover an injection site into a portion of a body part of the patient (col. 3, lines 38-43), the laterally extending tab wraps around an IV tube such that the second adhesive means adhesively couples the laterally extending tab to the IV tube so as to resist axial movement of the IV tube relative to the body part of the patient 
The above embodiment of Abraham does not explicitly teach that the laterally extending fastening strip wraps around the body part of the patient to securingly couple at least a portion of the IV tube to the body part of the patient so as to resist radial movement of the IV tube relative to the body part of the patient, while, the IV assembly and injection site are at least partially externally visible through the window.
However, Abraham teaches that wings 18 and 18’ could be replaced with elongate tapes (a strip of cloth, paper, or plastic with an adhesive surface, used for sealing, binding, or attaching items together) having Velco (hook and loop fasteners) on the end portions which could extend around the hand and secured together to retain the IV holder in place, col. 4 lines 43-47.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the wing 18’ of Abraham with elongate tape having hook and loop fasteners on the end portions as taught by Abraham which are fully capable of wrapping around the body part of the patient to securingly couple at least a portion of the IV tube to the body part of the patient so as to resist radial movement of the IV tube relative to the body part of the patient, while, the IV assembly and injection site are at least partially externally visible through the window for the purpose of extending elongate tape around a limb and then securing the ends to each to retain the IV device in place, as taught by Abraham, col. 4 lines 43-47.
Regarding claim 39, Abraham teaches the dressing of claim 37, wherein the laterally extending fastening strip comprises a hook and loop fastener (Velco, col. 4 line 45, wherein Velco is a typo, and is intended to be Velcro).  
Regarding claim 40, Abraham teaches the dressing of claim 37, wherein the laterally extending tab is hingedly coupled with the longitudinally extending sheet (Fig. 1).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Bellamy et al. (Bellamy), US 2010/0294286 A1.
Regarding claim 32, Abraham teaches the dressing of claim 31, wherein the window is formed of a transparent film (clear plastic window 14, col. 2 line 45).
Abraham does not teach explicitly teach the window as being a breathable film.  
However, Bellamy teaches a medical barrier having a plastic breathable film that may be clear, P0011.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the window of Abraham with the clear breathable plastic film of Bellamy for the purpose of allowing water vapor to pass through, as taught by Bellamy P0011.
Claims 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Bierman et al. (Bierman), US 2010/0022962 A1.
Regarding claim 33, Abraham teaches the dressing of claim 31.
Abraham does not teach wherein at least one of the first adhesive substance and the second adhesive substance contain an antimicrobial agent.  
However, Bierman teaches a securement device wherein the adhesive contains an antimicrobial agent (adhesive layer 40 may include an anti-microbial agent, P0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the adhesive of Abraham with the anti-microbial agent of Bierman for the purpose of killing or inhibiting the growth of microbes, as taught by Bierman, P0041.
Regarding claim 38, Abraham teaches the dressing of claim 37.
Abraham does not teach wherein at least one of the first adhesive means and the second adhesive means contain an antimicrobial agent.  
However, Bierman teaches a securement device wherein the adhesive contains an antimicrobial agent (adhesive layer 40 may include an anti-microbial agent, P0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the adhesive of Abraham with the anti-microbial agent of Bierman for the purpose of killing or inhibiting the growth of microbes, as taught by Bierman, P0041.
Claims 41-43 and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Lorenz, US 5,645,855.
Regarding claim 41, Abraham discloses a dressing for securing and protection of an intravenous (IV) assembly (needle holder 10, col. 2 line 38, and shown in Figs. 1-2), the dressing comprising: a unitary body (flat base 12 and window 14, col. 2 lines 38-39, as shown in Fig. 5) comprising: a longitudinally extending (longitudinal direction, see annotated Fig. 2 below) sheet (flat base 12, col. 2 line 38) of non-rigid material (1/16 inch “white foam” crosslinked polyethylene material, col. 2 lines 40-41, and see Fig. 6) 
Abraham does not explicitly teach that the adhesive substance comprises a hydrogel.
However, Lorenz teaches a wound dressing (col. 1, line 12) wherein the adhesive substance is a hydrogel (hydrogel adhesive, col. 1 line 6).
It would have been obvious to one of ordinary skill in the art at the time to modify the adhesive of Abraham with the hydrogel of Lorenz for the purpose of providing an adhesive having increased tack (stickiness), yet remaining readily peelable from the body to which it is adhered, and which has improved adhesion to wet skin, as taught by Lorenz (col. 1, line 37-40). 
Regarding claim 42, Abraham in view of Lorenz teaches the dressing of claim 41.
The above embodiment of Abraham does not teach wherein the second adhesive is a different adhesive than the first adhesive.
However, Abraham teaches that a different type of adhesive could be used on the base in the area where the I.V. needle hub passes beneath the base, col. 4, lines 35-36.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a different adhesive as taught by Abraham for the purpose of utilizing an adhesive that is less aggressive so that when the bandage is removed the I.V. needle will not be forced into the skin and yet the bandage will effectively retain the needle in position by firmly gripping the skin around the insertion site, as taught by Abraham col. 4 lines 35-42.
Regarding claim 43, 
Regarding claim 45, Abraham in view of Lorenz teaches the dressing of claim 41, wherein in operation, the dressing is further configured such that the at least one laterally extending tab is adhesively attached to itself while being wrapped around the IV tube (Abraham, wing 18 is fully capable of adhesively attaching to itself while being wrapped around the IV tube).  
Regarding claim 46, Abraham in view of Lorenz teaches the dressing of claim 41, wherein the at least one laterally extending tab is hingedly coupled with the longitudinally extending sheet (wing 18 can be rotated into and out of the plane of the sheet while the sheet remains stationary).
Regarding claim 47, Abraham in view of Lorenz teaches the dressing of claim 41.
The above described embodiment of Abraham in view of Lorenz does not teach wherein in operation, the dressing is further configured such that the at least one laterally extending tab raps around the body part of the patient at least once.
However, Abraham teaches that wings 18 and 18’ could be replaced with elongate tapes (a strip of cloth, paper, or plastic with an adhesive surface, used for sealing, binding, or attaching items together) having Velco (hook and loop fasteners) on the end portions which could extend around the hand and be secured together to retain the IV holder in place, col. 4 lines 43-47.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the wing 18’ of Abraham with elongate tape having hook and loop fasteners on the end portions as taught by Abraham which are fully capable of wrapping around the body part of the patient at least once for the 
Regarding claim 48, Abraham in view of Lorenz teaches the dressing of claim 41, wherein the at least one laterally extending tab is formed by being pre-cut ("[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  MPEP 2113(I.)) from the longitudinally extending sheet (the product taught by Abraham is the same as the claimed product because Abraham teaches the sheet and tab as one piece, Fig. 1).  
Regarding claim 49, Abraham in view of Lorenz teaches the dressing of claim 41, further comprising: a laterally extending fastening strip (wing 18’, col. 2 line 42) of non-rigid material (1/16 inch “white foam” crosslinked polyethylene material, col. 2 lines 40-41, and see Fig. 6) fixedly coupled to the unitary sheet (Fig. 1), disposed at the distal end of the unitary sheet (distal end is the end with the wings 18 and 18’), and aligned with the at least one laterally extending tab along a common lateral axis (lateral axis, see annotated Fig. 2 below), such that the at least one laterally extending tab and the laterally extending fastening strip extend laterally away from one another (Fig. 2).

    PNG
    media_image1.png
    762
    663
    media_image1.png
    Greyscale

The embodiment of Abraham does not teach wherein, in use, the dressing is further configured such that: the laterally extending fastening strip wraps around the body part of the patient to securingly couple at least a portion of the IV tube to the body part of the patient so as to resist radial movement of the IV tube relative to the body part of the patient. 
 However, Abraham teaches that wings 18 and 18’ could be replaced with elongate tapes (a strip of cloth, paper, or plastic with an adhesive surface, used for sealing, binding, or attaching items together) having Velco (hook and loop fasteners) on the end portions which could extend around the hand and be secured together to retain the IV holder in place, col. 4 lines 43-47.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the wing 18’ of Abraham with elongate tape having hook and loop fasteners on the end portions as taught by Abraham which are fully capable of wrapping around the body part of the patient to securingly couple at least a portion of the IV tube to the body part of the patient so as to resist radial 
Regarding claim 50, Abraham in view of Lorenz teaches the dressing of claim 49, wherein: the laterally extending fastening strip comprises a hook and loop fastener (Velco, col. 4 line 45, wherein Velco is understood to be a typo, and is intended to be Velcro) and in operation, the dressing is further configured such that the laterally extending fastening strip is releasably attached to itself (Velcro is fully capable of releasably attaching to itself).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Bierman.
Regarding claim 44, Abraham in view of Lorenz teaches the dressing of claim 41.
Abraham does not teach wherein at least one of the first adhesive substance and the second adhesive substance contain an antimicrobial agent.  
However, Bierman teaches a securement device wherein the adhesive contains an antimicrobial agent (adhesive layer 40 may include an anti-microbial agent, P0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the adhesive of Abraham with the anti-microbial agent of Bierman for the purpose of killing or inhibiting the growth of microbes, as taught by Bierman, P0041.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                   

/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783